Personal Information in this Agreement has been redacted.

MINING ROYALTY AGREEMENT

 

MINERA POLYMET SpA

 

TO

 

CAITLIN LEIGH JEFFS

 

Santiago de Chile, 29 of July of 2020, by and between:

 

(1)MINERA POLYMET SpA, a profit-seeking private legal entity, RUT 76.975.206-9,
constituted in accordance with the laws of the Republic of Chile, company whose
line of business is as its name indicates, conventionally represented in this
act by Andrea Dawson Ahumada both with address, for these purposes, in Av.
Vitacura 5250, OF 802, Vitaucra Santiago, Chile (hereinafter, “POLYMET”); 

 

and:

 

(2)CAITLIN LEIGH JEFFS, Canadian, common law married, Geologist, passport No.
[redacted] domiciled for these purposes in [redacted], Thunder Bay, ON, Canada
P7B 1R8 Canada, hereinafter the “BENEFICIARY”, and together with the POLYMET, as
the “Parties”; 

 

The Parties agree on the following:

 

 

FIRST: DEFINITIONS.

ONE. ONE. For purpose of the present, the Parties agree that the terms indicated
below will have the following meanings:

 

(i)Annex A: is the detail of the calculation of the Royalty agreed in the THIRD
clause of this instrument. 

 

(ii)Audit: has the meaning assigned to it in Section FOUR.TWO. of this
agreement. 

 

(iii)

Beneficiary: is the person who receives the Royalty, as indicated at the
beginning of this contract. 

 

(iv)Chilean Public Authorities: means any national, regional, provincial,
municipal or autonomous authority of the Republic of Chile and its Executive,
Legislative or Judicial Branch. 

 

(v)

Agreement, or Royalty Agreement: is the present agreement or convention. 

 

(vi)Business day: means the days in which the Chilean Public Authorities are
authorized by law to do their activities, and also those days in which the
Chilean an Canadian banks are obliged or authorized by law to carry out their
activities. 

 

(vii)Royalty Warranty: means the bank guarantee in favor of the Beneficiary, in
order to guarantee the payment of the Royalties, as described and detailed in
Section FIVE.TWO. of the present. 

 

(viii)IVA: means Value Added Tax (VAT) 

 

(ix)

Liquidation of Royalty: it has the meaning assigned to it in Section FOUR. ONE.
Of this agreement. 

 

(x)Mineral: means the concessible mineral natural substances, of the mineral
kingdom located inside the perimeter of a mining concession, in accordance with
the Chilean Mining Code . 

 

(xi)Parties: are POLYMET and the Beneficiary. Individually also referred to as
“Party”. 

 

(xii)Price of reference is the price parameter indicated in the section 3.2 of
the Third Clause. 

--------------------------------------------------------------------------------

Page 1 of 11

--------------------------------------------------------------------------------



 

(xiii)Mining Properties: refers to the Mining Properties belonging to POLYMET
that are detailed in Annex B. 

 

(xiv)Royalty: has the meaning established in Section THREE.ONE. of this
Agreement. 

 

(xv)Company: MINERA POLYMET SpA. 

 

(xvi)Exchange rate: All payments will be made in pesos at the “Observed Dollar”
exchange rate published by the Central Bank of Chile, corresponding to the day
before of the effective payment date. 

 

(xvii)USD: means United States Dollars. 

 

(xviii)Gross Sales: means the sum between: 

a)The highest value between: 

(i)Mineral sales, net of IVA (VAT), actually made; and, 

(ii)Net sales of IVA (VAT) calculated based on the average Reference Price of
the period (quarter or other period considered in the determination of the
Royalty) multiplied by the metric tons of Copper, Gold, Cobalt, Silver content
in the Mineral. 

And

 

b)The net sales of IVA (VAT) of Mineral derivatives or other products obtained
as a result of the exploitation of the Mining Properties. 

 

All the previous cases refer to Mineral, its derivatives or other products
extracted or produced as a result of the exploitation of the Mining Properties
by the Companies, their operators or successors in those Mining Properties,
either for local sale or export.

 

 

ONE.TWO.  In this Agreement:

 

(i)The definitions and terms shall apply identically to the singular and plural
forms of the defined terms; 

 

(ii)When it is removed from the context, any pronoun will include the
corresponding masculine, feminine and neutral forms; 

 

(iii) The words “include” and “including” shall be followed by the phrase
“without limitation”; 

 

(iv)When it is indicated that a Party will “do” something, it will be understood
with the same meaning and effect as the phrase “must do”; 

 

(v)Any definition or reference to another agreement, contract, document,
instrument or other record shall be construed as referring to such agreement,
contract, document, instrument or other record in the manner in which they are
modified, supplemented, recast or otherwise amended (subject to any restrictions
contained in the modifications, supplements or amendments to the foregoing) 

 

(vi)The word “in this instrument”, “of this instrument”, “under this
instrument”, and “in the present” and other similar words, shall be construed as
a reference to this Agreement in its entirety and not to one of its provisions
in particular; 

 

(vii)All references to Sections and Annexes shall be construed as references to
the Sections and Annexes of this Agreement; and 

 

(viii)The headings and titles used in this Agreement are only to facilitate the
reference and will not affect or be considered for the interpretation of this
Agreement. 

 

--------------------------------------------------------------------------------

Page 2 of 11

--------------------------------------------------------------------------------



SECOND: OBJECT.

POLYMET, declares to be the exclusive owner of the following Exploitation Mining
Concessions Constituted or in Process as indicated in each case, hereinafter the
“Mining Properties”:

 

(i)“Farellon Alto I to VIII”: whose domain is registered in pages 132, No. 26,
of the Property Registry corresponding to 2008, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030156-2; 

 

(ii)“Cecil 1 to 49”: whose domain is registered in pages 185, No. 35, of the
Property Registry corresponding to 2008, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030329-8; 

 

(iii)“Azúcar 6 to 25”: whose domain is registered in pages 600, No. 110, of the
Property Registry corresponding to 2013, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030342-5; 

 

(iv)“Kahuna 1 al 40”: whose domain is registered in pages 599, No.109, of the
Property Registry corresponding to 2013, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030360-3; 

 

(v)“Stamford 61 to 101”: whose domain is registered in pages 597, No. 107, of
the Property Registry corresponding to 2013, of the Conservador de Minas de
Freirina. Its National Role corresponds to N° 033030334-4; 

 

(vi)“Teresita”: whose domain is registered in pages 598, No. 108, of the
Property Registry corresponding to 2013, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030361-1; 

 

(vii)“Quina 1-56”: whose domain is registered in pages 96, No. 26, of the
Property Registry corresponding to 2011, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030398-0; 

 

(viii)“Exeter 1-54”: whose domain is registered in pages 8, No. 2, of the
Property Registry corresponding to 1998, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030336-0; 

 

(ix)“Perth 1-36”: whose domain is registered in pages 36, No. 9, of the Property
Registry corresponding to 2011, of the Conservador de Minas de Freirina. Its
National Role corresponds to No. 033030383-2; 

 

(x)“Rey Arturo 1-30”: whose domain is registered in pages 92, No. 50, of the
Property Registry corresponding to 2018, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033021983-1; 

 

(xi)“Lancelot I 1-27”: whose domain is registered in pages 444, No. 88, of the
Property Registry corresponding to 2017, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033020283-2; 

 

(xii)Lancelot II 1-40”: whose domain is registered in pages 257, No. 125, of the
Discoveries Registry corresponding to 2019, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030690-4 (in process); 

 

(xiii)“Tristan II B 1 al 4”: whose domain is registered in pages 477, No. 263,
of the Discoveries Registry corresponding to 2019, of the Conservador de Minas
de Copiapó. Its National Role corresponds to No. 03201D251-1 (in process); 

 

(xiv)“Tristan II A 1 al 60”: whose domain is registered in pages 475, No. 262,
of the Discoveries Registry corresponding to 2019, of the Conservador de Minas
de Copiapó. Its National Role corresponds to No. 03201D264-3 (in process); 

 

(xv)“Galahad I A 1 al 44”: whose domain is registered in pages 483, No. 266, of
the Discoveries Registry  

--------------------------------------------------------------------------------

Page 3 of 11

--------------------------------------------------------------------------------



corresponding to 2019, of the Conservador de Minas de Copiapó. Its National Role
corresponds to No. 03201D252-k (in process);

 

(xvi)“Galahad I B 1 al 3”: whose domain is registered in pages 485, No. 267, of
the Discoveries Registry corresponding to 2019, of the Conservador de Minas de
Copiapó. Its National Role corresponds to No. 03201D255-4 (in process); 

 

(xvii)“Galahad I C 1 al 60”: whose domain is registered in pages 487 vuelta, No.
268, of the Discoveries Registry corresponding to 2019, of the Conservador de
Minas de Copiapó. Its National Role corresponds to No. 03201D254-6 (in
process); 

 

(xviii)“Camelot 1 al 60”: whose domain is registered in pages 479, No. 264, of
the Discoveries Registry corresponding to 2019, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 03201D253-8 (in process); 

 

(xix)“Percival 4 1 al 60”: whose domain is registered in pages 481, No. 265, of
the Discoveries Registry corresponding to 2019, of the Conservador de Minas de
Copiapó. Its National Role corresponds to No. 03201D256-2 (in process); 

 

(xx)“Merlín I B 1 al 10”: whose domain is registered in pages 263, No. 127, of
the Discoveries Registry corresponding to 2019, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030691-2 (in process); 

 

(xxi)“Merlín I A 1 al 48”: whose domain is registered in pages 260, No. 126, of
the Discoveries Registry corresponding to 2019, of the Conservador de Minas de
Freirina. Its National Role corresponds to No. 033030692-0 (in process); 

 

 

THIRD: ROYALTY.

THREE.ONE.  Royalty: POLYMET, its operators or successors in the Mining
Properties, as soon as it initiates or restarts the operation, exploitation and
consequent sale of Mineral and other materials it will be obliged to pay
quarterly to the BENEFICIARY a percentage of the total of the Gross Sales of
mineral extracted from the Mining Properties corresponding to each quarter, as
stipulated in Annex A of this instrument.

 

THREE.TWO. Price of References POLYMET, its operators or successors in the
Mining Properties, will pay the BENEFICIARY a Price of Reference of the Gross
Sales that will be calculated under the following parameters:

 

For its determination and calculation, the Reference Price is understood with
respect to a certain unit of mineral product, such as tons, grams, ounces or any
other unit of measurement, without any deduction of expenses or taxes or levies
or royalties or penalties or for any other concept, received by the buyer or
acquired of the mineral product, including any refinery, smelter, processor,
company or any other person, multiplied by the number of units of mineral
product sold or transferred by the buyer to said acquirer.

 

Sales or transfers of mineral product by the buyer must always be made under
market conditions, unless the Beneficiary expressly and previously accepts in
writing the sale or transfer of the mineral product under other conditions. In
this regard, for these purposes, the “spot” sale price (which is the price for
immediate sales or transfers) for the relevant mineral product that is commonly
and routinely used in the corresponding market will be considered. In the case
of gold, silver and copper for these purposes, the following will be considered
as the corresponding spot prices:

 

a) For gold: The daily average of the price called “AM / PM LBMA Gold Price”,
expressed in United States dollars per ounce, calculated by the ICE Benchmark
Administration (IBA) platform will be used as the “spot” price. ) (as published
correctly by the LBMA), averaged over the contribution period defined in the
relevant contract;

 

b) For silver: The official daily price called “LBMA Silver Price”, expressed in
United States dollars per ounce, calculated on the CME Group's electronic tender
platform (and such as it is correctly published by the LBMA

--------------------------------------------------------------------------------

Page 4 of 11

--------------------------------------------------------------------------------



shortly after 12:00 pm GMT), averaged over the contribution period defined in
the corresponding contract; and

 

c) For copper: The price set daily by the London Metal Exchange (“LME”), called
“Copper Grade 'A' Cash Settlement Price” in dollars of the United States of
America per metric ton will be used as the “spot” price. (as correctly published
by Platt's Metal Week), averaged over the listing period defined in the relevant
contract.

 

In the event that these price definitions do not continue to apply, those that
replace them will be used and are commonly and routinely used in the
corresponding markets.

 

Future contracts or options or any other type of derivatives will not be
considered sales under market conditions to the extent that they are priced
below the spot market price. In this sense, in the case of sales or transfers of
mineral product derived from futures contracts or options or derivatives that
have a lower price than the “spot” sale price for said product, for purposes of
calculating and paying the GSR with respect to such sales or transfers must be
used at the spot sale price that is commonly paid and currently in the
corresponding market for such mineral product on the day the relevant payment is
received by the buyer. In the event that the price of sales derived from such
futures contracts or options or derivatives is higher than the “spot” sale price
in the respective market, said higher price will be used for the calculation and
payment of the GSR. In addition, in the event that the buyer decides to use
futures contracts, options or other derivatives, he must always do so in a
contract separate from the physical material sales contract.

 

On the other hand, no sale or transfer of mineral product may be made in situ in
the corresponding mine or mines located in the Mining Concessions, unless the
Seller expressly and previously accepts in writing and written sale or transfer.

 

The buyer must always record gross sales in his accounting, from the moment he
receives payment for them, in accordance with accounting principles generally
accepted in Chile.

 

THREE.THREE. Term for the payment: The Royalty will be paid by POLYMET, its
operators or successors in the Mining Properties, quarterly, within 60 days
after the end of the respective calendar quarter.

 

THREE. FOUR. Royalty Payment: The Royalty will be paid by POLYMET, its operators
or succesors in the Mining Properties, to the BENEFICIARY according to the
Mining Property from which the minerals have been extracted and in proportion to
such extraction. In this sense, the Royalty corresponding to minerals extracted
from:

 

(i)“Farellon I to VIII”: 0,45% will be paid. 

 

(ii)“Cecil 1 to 49”: 0,75% will be paid. 

 

(iii)“Azúcar 6/25”: 0,75% will be paid. 

 

(iv)“Kahuna 1/40”: 0,75% will be paid. 

 

(v)“Stamford 61/101”: 0,75% will be paid. 

 

(vi)“Teresita”: 0,75% will be paid. 

 

(vii)“Quina 1-56”: 0,45% will be paid. 

 

(viii)“Exeter 1-54”: 0,45% will be paid. 

 

(ix)“Perth 1-36”: 0,75% will be paid. 

 

(x)“Rey Arturo 1-30”: 0,75% will be paid. 

 

(xi)“Lancelot I 1-27”: 0,75% will be paid. 

--------------------------------------------------------------------------------

Page 5 of 11

--------------------------------------------------------------------------------



(xii)“Lancelot II 1-40”: 0,75% will be paid. 

 

(xiii)“Tristan II A 1 to 60”: 0,75% will be paid. 

 

(xiv)“Tristan II B 1 to 4”: 0,75% will be paid. 

 

(xv)“Galahad I A 1 to 44”: 0,75% will be paid. 

 

(xvi)“Galahad I B 1 to 3”: 0,75% will be paid. 

 

(xvii)“Galahad I C 1 al 60”: 0,75% will be paid. 

 

(xviii)“Camelot 1 al 60”: 0,75% will be paid. 

 

(xix)“Percival 4 1 to 60”: 0,75% will be paid. 

 

(xx)“Merlín I B 1 to 10”: 0,75% will be paid. 

 

(xxi)“Merlín I A 1 al 48”: 0,75% will be paid. 

 

The BENEFICIARY will receive the payment of the Royalty derived from the Mining
Properties, as agreed by the parties, either in cash, nominative check, deposit
or bank/wire transfer into the current account of the Bank duly provided by the
Beneficiary. Royalties may not be paid by payment in kind, unless both parties
agree in writing. Any change in the aforementioned Beneficiaries accounts must
be notified in a timely manner and in writing to POLYMET.

 

THREE.FIVE. Validity and Term of the Royalty: The Royalty will begin to accrue
from the date of the first sale of ore or other products that is made after this
date by POLYMET and will remain in force as soon as maintain the commercial
exploitation of the Mining Properties and, in any case, at least for 120 years
counted from this date.

 

THREE.SIX. No Royalties for different or new Mining Properties: POLYMET will pay
the Royalty based on Gross Sales, exclusively in relation to Minerals or other
materials that are extracted or linked to the POLYMET Mining Properties
identified in the SECOND clause of this instrument.

 

THREE.SEVEN. Absence of Obligation to Extract and Sell: POLYMET - at its sole
discretion - will decide the extent of its extractive activities in the Mining
Properties and the time at which they will begin, continue or restart their
mining operations in them, as well as the processing methods and policies for
the sale of minerals.

 

Notwithstanding the foregoing, if after the expiration of two years from the
signing of this document, the exploitation of the Mining Properties has not
begun, POLYMET will pay annually to the Beneficiaries the equivalent amount in
pesos, national currency, of $10.000 dollars of the United States of America, on
account of advances of the payment of the royalty that is accrued once the
Commercial Production begins. The first payment of the aforementioned amount
will be made once the referred two-year term has expired and will be extended
for a maximum of 20 years.

 

THREE. EIGHT. Storage. POLYMET will be authorized to collect or store mining
products produced from the Mining Properties, in the understanding that said
stockpiles or stored rocks will not be subject to the payment of Royalty, until
the product of its sale enters to POLYMET.

 

THREE. NINE. Royalty price. As consideration for the royalty constituted in
favor of the BENEFICIARY, the latter is obliged to pay in this act the amount of
USD $ 1,500 -, those who pay in this act in cash, declaring POLYMET to receive
it to its fullest satisfaction and satisfaction.

 

FOURTH: CALCULATION OF THE ROYALTY. APPROVAL OR AUDIT.

FOUR. ONE. Declaration and approval. All royalty payments will be accompanied by
a detailed settlement to allow the Beneficiary to understand the calculation
method of said Royalty (the "Royalty Settlement"). The

--------------------------------------------------------------------------------

Page 6 of 11

--------------------------------------------------------------------------------



calculation of the royalty will be made in accordance with what is agreed in
Annex A of this instrument.

 

Each Royalty Settlement shall include the number of ounces, pounds or tons, as
the case may be, sold during the applicable period, income from the sale, as
well as any other pertinent information.

 

FOUR. TWO. Audits. At any reasonable opportunity, but not more than once per
calendar year, during normal business hours and on a Business Day, and with a
prior notice of at least 15 Business Days, POLYMET will allow the BENEFICIARY,
acting reasonably and at its own expense. , through its directors, employees and
/ or representatives, may review audit, examine and obtain copies of their books
and records that contain information related or required for the calculation of
the Royalties (the "Audit").

 

In the case of observations or objections from the BENEFICIARY of the Royalty,
it will have a term of 30 calendar days from the date of the end of the Audit to
present these observations to POLYMET, who in turn will have a term of 30
calendar days counted from the receipt of the claim to respond to it.

 

The response of POLYMET must be presented by a representative to the
BENEFICIARY, who within a period of 10 Business Days must resolve the
difference. In the absence of agreement of said representatives, the Parties may
resort to the Arbitration stipulated in section NINE. TWO. of the NINTH clause
of this instrument.

 

If the Audit or the arbitration concludes that the Royalty was paid within a
margin of error of less than ten percent (10%) of what was agreed for the
corresponding period, then no difference will be paid to the BENEFICIARY.

 

FIFTH: BREACH AND WARRANTY.

FIVE. ONE.  Breach. POLYMET is not currently performing exploitation and gross
sales; therefore, POLYMET will pay the Royalties as soon as the operation,
exploitation and consequent sale of Mineral and Other Materials, in the form and
the terms foreseen in the present, recommences.

 

FIVE. TWO.  Royalty Warranty. To guarantee the payment of the Royalty, each
year, in advance, POLYMET or its successors in the Mining Properties, shall
constitute in favor of the BENEFICIARY a bank guarantee of annual validity, of
immediate execution and payable, taken in favor of the BENEFICIARY by the sum of
USD 10,000 or its equivalent in pesos, in order to guarantee the faithful and
timely payment of the Royalty. In case of breach by the POLYMET with the payment
of all or part of the amount corresponding quarterly by Royalties, the
BENEFICIARY shall be entitled to collect that bank guarantee, applying its
amount to the respective debt. In that case, within a period of 15 days from the
receipt of the previous guarantee, the POLYMET or successors in the Mining
Properties will be obliged to grant a new bank guarantee - identical to the
aforementioned one - for the same amount in order to guarantee the payment of
the royalty for the period remaining to complete the respective year.

 

In this way, each year POLYMET or its successors in the Mining Properties must
set up and deliver to the BENEFICIARY, in advance, a bank guarantee such as the
one indicated to guarantee the payment of the Royalty for all the respective
year. The delivery of the bank guarantee must be made to the BENEFICIARY within
the period between 30 and 15 days prior to the expiration of the current
guarantee. If this does not occur, the BENEFICIARY shall be entitled to collect
the guarantee that is in force for the purposes set forth in this section. The
foregoing is without prejudice to the obligation of POLYMET to constitute and
deliver the new guarantee for the respective year.

 

To guarantee the payment of the Royalty for the first year, POLYMET must set up
and deliver the first bank guarantee within 30 days from the first sale of
Mineral and / or other materials.

 

POLYMET renounces from now to perform any management, of any nature, designed to
prevent, delay or limit the collection of bank guarantees that are constituted
as agreed in this section, as the collection of these guarantees does not
generate them or cause them any damage.

 

FIVE. THREE. Term of validity and renewal: The Guarantee of Regalia will begin
its validity once the ninety (90) calendar days have elapsed since the third (3)
anniversary of the signing of this agreement, and will remain valid for one (1)
year, and must be renewed annually until the termination of the obligation to
pay royalties by the POLYMET, as explained.

--------------------------------------------------------------------------------

Page 7 of 11

--------------------------------------------------------------------------------



In the event that the BENEFICIARY executes the Royalty Guarantee and that there
are still balances without paying, then from there and only then may they resort
to the arbitration process established in this agreement.

 

SIXTH: ANTICIPATED TERMINATION OF THE ROYALTY.

This Agreement, including the obligation to pay and the right to collect
Royalty, may terminate before the expiration of the agreed period, extinguishing
all of its rights and obligations, without liability for any of the Parties and
without right of claim, for the following causal:

 

1) In case both Parties agree in writing the termination of this Contract.

 

2) In the event that, for any reason, the Mining Properties are transferred to
the BENEFICIARY.

 

3) In the event that POLYMET decides to abandon all or part of the Mining
Properties, either for technical, commercial and / or economic reasons, but in
order to do so, previously its transfer must be offered to the BENEFICIARY who
will have the right to buy them in the unit price of one United States of
America dollar for each Mining Property, and those that must be transferred
without reservations or exclusions.

 

4) In the event that the Mining Properties are transferred to third parties by
judicial order caused by litigation or liabilities of POLYMET prior to the
signing of this Contract.

 

SEVENTH: PROHIBITION OF TRANSFER.

The parties agree to prohibit the sale, assignment or transfer to any title of
the rights and obligations that correspond to each of them in this contract,
unless you observe what is stated below:

 

SEVEN.ONE.  Assignment to a subsidiary: The Parties may assign, sell or transfer
to any subsidiary or controlled subsidiary, all or part of the rights and
obligations established in this Contract or its annexes or the agreements signed
between them with this same date. For this, the respective party must send a
notification to the other Party, in which they must indicate the background that
justifies the aforementioned relationship of subsidiary or subsidiary. If the
assignment, sale or transfer is performed by POLYMET, in addition to the
foregoing, they must prove justified and previously to the BENEFICIARY that the
subsidiary or subsidiary company has sufficient solvency to comply with the
payments established in favor of the BENEFICIARY in this contract.

 

SEVEN. TWO. Assignment to Third Parties: In the event that a Party wishes to
assign, sell or transfer to a third party all or part of its rights and
obligations established in this Contract or its annexes or in the agreements
signed between them with this same date, it must have prior authorization and in
writing by the other Party, which may not deny it without just cause.

 

SEVEN. THREE. Transfer conditions:

The Parties agree that in any eventual assignment, sale or transfer made by them
as indicated in this section must be recorded in writing:

 

(i) compliance on your part with all the requirements indicated for each case in
paragraphs SEVEN. ONE. and SEVEN. TWO. previous, as appropriate;

 

(ii) it must expressly agree, and without any kind of reservation on the part of
the respective third party, that the latter will assume in this contract the
position of the party with which he signed that assignment, sale or transfer,
and that therefore will be absolutely opposable and enforceable, according to
the position that it assumes, all the rights and obligations of any kind that
correspond to the BENEFICIARY or POLYMET as agreed in this contract;

 

(iii) that the third party will be obliged to replicate and expressly establish
-without reservations of any kind- what is indicated in points (i), and (ii)
above in any assignment, sale or transfer that, in turn, I may have made in
accordance what is established in this contract, and so on; and,

 

(iv) that in all these contracts the obligation of the respective parties to
accept without reservation both the prohibition contained in this SEVENTH clause
and the obligation to register it in the relevant Registers of the competent
Conservador de Minas and in the public records that is applicable.

--------------------------------------------------------------------------------

Page 8 of 11

--------------------------------------------------------------------------------



 

What is agreed in clause SEVENTH will also apply:

(i) to the possible mergers that POLYMET may agree with third parties; and,

(ii) to any divisions or transformations agreed by POLYMET.

 

SEVEN. FOUR. The parties are obliged to register in the relevant Registers of
the competent Mining Curator and in the public records that the prohibition
agreed in this SEVENTH clause is applicable.

 

SEVEN. FIVE. Failure to comply with the provisions of this SEVENTH clause will
be jointly and severally liable to the parties of the respective contract of
sale, assignment or transfer of all the damages that this may generate to the
Beneficiaries.

 

SEVEN. SIX. In the event of a transfer of the Royalty by the Beneficiaries, or
whoever succeeds or represents them, they will have the right to request the
geological, metallurgical, operative, production, sale information of the
Minerals or Other Materials and other Mining Properties that it is deemed
convenient to offer the Royalty to third parties, subject to the condition that
said third party is subject to a confidentiality obligation in writing, in the
terms indicated by POLYMET.

 

EIGHTH: NOTICES.

All notice, consent, or other notice required or permitted under this Agreement
must be in writing in English, and shall be understood to be delivered when
specifically received at the POLYMET addresses, and the BENEFICIARY indicated
below, unless otherwise indicated in another part of this instrument. Notices
must be sent as indicated below:

 

In case of POLYMET:

 

Av. Vitacura 5250, Of 802, Vitacura

 

In case of CAITLIN LEIGH JEFFS:

 

[redact], Canada

 

Any of the Parties may modify their address, contact person and other
information established for the purpose of sending or receiving communications,
for which purpose, they must inform the other Party in writing by registered
letter addressed to the address indicated in this clause and the Modification
shall only take effect between the Parties once ten calendar days have passed
since the date of deposit of the respective letter in the mail.

 

Notwithstanding the foregoing, during the entire term of this Agreement, the
BENEFICIARY is obliged to maintain in Chile a single authorized representative
duly representing them, with residence in the country, and to promptly inform of
such designation or modification thereof. POLYMET. That agent must be appointed
by public deed granted in Chile, must be able to act on behalf of the
BENEFICIARY with the powers of both paragraphs of Art. 7 of the Código de
Procedimiento Civil (Civil Procedure Code) and be empowered to be legally
notified on behalf of the BENEFICIARY of lawsuits or legal actions. If the
BENEFICIARY modifies the designation of its sole common agent, in that same act
they must designate as agreed in this instrument.

 

Likewise, and without prejudice to the foregoing, during the entire term of this
Contract, POLYMET is obliged to maintain in Chile a single authorized
representative duly represented, with residence in the country, and to inform in
a timely manner of that designation or your modification to the BENEFICIARY.
That agent must be appointed by public deed granted in Chile, must be able to
act on behalf of POLYMET with the powers of both paragraphs of art. 7 of the
Código de Procedimiento Civil (Civil Procedure Code) and be empowered to be
legally notified on behalf of POLYMET of lawsuits or legal actions. If POLYMET
modifies the designation of its sole common agent, in that same act they must
designate as agreed upon in this instrument.

 

NINTH: APPLICABLE LAW, JURISDICTION AND ARBITRATION.

NINE. ONE. Applicable Law: this Contract, the legal relations between the
Parties and any action, whether contractual or non-contractual, that is impelled
by any Party with respect to the matters arising from, relating to or

--------------------------------------------------------------------------------

Page 9 of 11

--------------------------------------------------------------------------------



arising from this Agreement, shall be governed by and shall be interpreted in
accordance with the laws of the Republic of Chile, excluding provisions on
conflict of laws.

 

NINE. TWO. Arbitration: any difficulty or controversy that occurs between the
contracting parties regarding the application, interpretation, duration,
validity or execution of this contract or any other reason, which cannot be
resolved by the Parties within thirty (30) consecutive days from counting of the
notification of said difficulty, it will be submitted to arbitration, in
accordance with the Arbitration Procedural Regulations of the Arbitration and
Mediation Center of Santiago, in force at the time of request.

 

The Parties confer irrevocable special power to the Cámara de Comercio de
Santiago AG (Chamber of Commerce of Santiago AG), so that, at the written
request of any of them, it designates an arbitrator regarding the procedure and
of law regarding the ruling, from among the members of the arbitration body of
the Centro de Arbitraje y Mediación de Santiago A.G (Arbitration and Mediation
Center of Santiago), who has worked for at least ten years as Professor of Civil
Law, Commercial Law, Economic Law or Mining Law at the Law School of the
Universidad de Chile or the Pontificia Universidad Católica de Chile.

 

There will be no appeal against the arbitrator's resolutions, except for the
ordinary and extraordinary appeals that, according to the law, proceed with
respect to the final judgment, which will be known by a second instance arbitral
tribunal of the same nature. The Parties confer irrevocable special power to the
Chamber of Commerce of Santiago A.G. so that, at the written request of any of
them, it designates the arbitral tribunal of second instance, composed of three
members of the arbitration body of the Center for Arbitration and Mediation of
Santiago, who have worked for at least ten years as a professor of Civil Law,
Commercial Law, Economic Law or Mining Law at the Law School of the University
of Chile or the Pontifical Catholic University of Chile.

 

There will be no appeal against the decisions of the second instance court,
except for the ordinary and extraordinary appeals that, according to the law,
proceed against the final judgment. The court of first instance, as well as the
second court, will be specially empowered to resolve any matter related to its
jurisdiction and/or competence.

 

Each Party may challenge, without the need to express cause, up to two
arbitrator names proposed by the Chamber in both the first and second instance.

 

The arbitration will take place in Santiago, Chile, at the headquarters of the
Arbitration and Mediation Center of the Chamber of Commerce of Santiago A.G. and
will be carried out in Spanish.

 

TENTH: MISCELLANEOUS.

TEN. ONE. Absence of a Company: nothing stated in this instrument or its Annexes
may be construed as creating, either expressly or implicitly, a joint venture or
association, mining company, commercial company or other corporate relationship
of any kind or imposing on any of the Parties any duty, obligation or liability
of a corporate nature or any duty, obligation or responsibility of a fiduciary
nature with respect to the other Party concurrent to this act.

 

TEN. TWO. Expenses: Each Party shall pay the costs, expenses, fees, advisors and
taxes incurred in the negotiation, execution and execution of its obligations
under this Contract.

 

ELEVENTH: FACULTY.

The appearing parties grant irrevocable power to the attorneys Ms. Andrea Dawson
Ahumada and Ms. Amelia Salime Mansur Tapia so that, acting individually and
separately, they can clarify, complement or rectify what was agreed in this
contract, with the purpose of being able to obtain the proper registration,
sub-registration, registration or annotation of the same in the relevant public
records. To this end, the attorneys, acting in the manner indicated, may sign
all kinds of instruments, whether public or private, and agree on all the
clauses thereof, whether of the essence, nature or merely accidental, that are
necessary for the compliance with the aforementioned object. The faculty
previously granted shall survive, however, the death, incapacity or dissolution
of one or all of the parties.

 

TWELFTH: FACULTY TO BEARER.

The parties irrevocably authorize the holder of an authorized copy of this
public deed to request and sign the inscriptions, sub-inscriptions and
annotations that correspond in law in the relevant public records. The faculty

--------------------------------------------------------------------------------

Page 10 of 11

--------------------------------------------------------------------------------



previously granted shall survive, however, the death, incapacity or dissolution
of one or all of the parties.

 

LEGAL CAPACITY OF REPRESENTATIVE.

 

The legal capacity of Andrea Dawson Ahumada to act on behalf of POLYMET consists
of a public deed dated 23 august 2016, granted at the Notary Public of Francisco
Leiva, 2°Notaria Santiago, repertorio N°50.361-2016

 

Each of the respondents declares that they have sufficient powers and faculties
to represent their respective constituents and that the latter accept without
reservation what is agreed in this contract, being personally liable to their
counterparts for all damages that may arise for the latter. the possible
inaccuracy of this statement.

 

In proof and previous reading, the attendees sign. A copy was made and recorded
in the Repertory Book with the number indicated. I Attest.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

--------------------------------------------------------------------------------

Page 11 of 11